DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-20 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 10 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-9 and 13-15 respectively, of U.S. Patent No. 9898855, hereinafter the 55 patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1, 10 and 20 which are not explicitly recited in claims 1+2, 7+8 and 13, respectively, of the ’55 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, claim 1 of the ’55 patent recite all the features and steps found in claim 1 of the instant application including the server digital data processor in communication with a client; the reception of a primary Study of a patient selected from a plurality of studies; the execution of a render server program that: identify a list of a plurality of secondary studies based on one or more Study Selection Rules; identify a Display Protocol based on one or more Protocol Selection Rules. 
Claim 1 of the ’55 patent is not specific as to the primary Study comprises a first image type; and to sending instructions from the server digital data processor to the client for displaying of the list based on the Display Protocol. However, the ’55 patent’s claims 1-3 teach displaying the plurality of secondary studies selected from the list based on the Display Protocol (patent’s claim 1); where the step of displaying is carried out on a client display device (55 patent’s claim 2); the plurality of secondary studies are based on parameters from the primary study (55 patent’s claim 1); and that a study from the plurality of secondary studies displayed is a 2D image (claim 3).
As such, one of artisan skilled in the art would be prompted to combine the features of claims 1-3 of the ’55 patent to meet the features cited in claim 1 of the instant application. Claims 1-3, in combination, is an obvious variant thereof of the features cited claim 1 of the instant application. Such a combination would yield the same end results of sending instructions from a server digital data processor to a client to display the list of secondary studies based on the Display Protocol, on a display of a client device, without departing from the scope of the invention of the instant application.
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the ’55 patent.  Thus, the granting of the current application would infringe with the claimed invention of the ’55 patent. 
	Claim 10 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over combined claims 7-9 of the ’55 patent. See instant application’s claim 1 rejections above for reasons of obviousness.
Claim 20 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-15 of the ’55 patent. 

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, respectively, of U.S. Patent No. 11129578, hereinafter the 78 patent.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-20 which are not explicitly recited in claims 1-17, respectively, of the 78 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, claim 1 of the ’78 patent recite all the features and steps found in claims 1-2 of the instant application including the server digital data processor in communication with a client computer; the reception of a primary Study of a patient selected from a plurality of studies (see steps A-D of the ’78 patent); the execution of a render server program that: identify a list of a plurality of secondary studies based on one or more Study Selection Rules (see steps E-F(b) of the ’78 patent); identify a Display Protocol based on one or more Protocol Selection Rules  (see steps E-F(c) of the ’78 patent); where the one or more Study Selection Rules comprise one or more parameters selected from the group consisting of RelativeStudyAge, PriorIndex, NumImages, NumSeries, Num3DVolumes, Num4DSequences and HasReport (see step E of the ’78 patent);
Claim 1 of the ’78 patent is not specific as to the primary Study comprises a first image type; and to displaying the list based on the Display Protocol. 
However, the ’78 patent’s claims 1-2 teach  first and second Views of the primary Study and the secondary Study, respectively, are displayed on the client computer based on the Display Protocol (see ’78 patent’s claim 1); where both the primary study  and the secondary studies are selected from the list of the plurality of studies (see the 78 patent’s claim 1); and that image type of the secondary study is the same as the image type of the primary study (claim 2).
As such, one of artisan skilled in the art would be prompted to combine the features of claims 1-2 of the ’78 patent to meet the features cited in claims 1-2 of the instant application, as the two claim sets are variant thereof. Replacing one for the other would yield the same end results of sending instructions from a server digital data processor to a client to display the list of secondary studies based on the Display Protocol, on a display of a client device, without departing from the scope of the invention of the instant application.
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the 78 patent.  Thus, the granting of the current application would infringe with the claimed invention of the 78 patent. 
	Claim 3 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the 78 patent.
Claim 4 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of the 77 patent.
Claim 4 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of the 78 patent.
Claims 5-6 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of the 78 patent.
Claim 7 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of the 78 patent.
Claims 8-9 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of the 78 patent.
Claims 10-11 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of the 78 patent. See instant application’s claim 1 rejections above for reasons of obviousness.
Claim 12 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of the 78 patent.
Claim 13 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the 77 patent.
Claims 14-15 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of the 78 patent.
Claim 16 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of the 78 patent.
Claims 17-18 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of the 78 patent.
Claim 20 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of the 78 patent. 

5.	Claims 1, 10 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6-7 and 16-17, respectively, of U.S. Patent No. 11244495, hereinafter the 95 patent, in view of claim 1 of the 95 patent.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1, 10 and 20 which are not explicitly recited in claims 1, 6, 16, respectively, of the 95 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, claim 1 of the ’95 patent recite all the features and steps found in claim 1 of the instant application including the server digital data processor in communication with a client; the reception of a primary Study of a patient selected from a plurality of studies; the execution of a render server program that: identify a list of a plurality of secondary studies based on one or more Study Selection Rules; identify a Display Protocol based on one or more Protocol Selection Rules; and sending instructions from the server digital data processor to the client for displaying of the list based on the Display Protocol.
Claim 1 of the ’95 patent is not specific as to the primary Study comprises a first image type. However, the ’95 patent’s claim 2 teaches parameters of the primary study are measured using a Modality, where the Modality is selected from the group consisting of an X-Ray image, an X-Ray Angiography, a Computer Tomography scan, a Magnetic Resonance Image, a Digital Radiography, a Mammography scan, Opthalmic Photography, Radiofluoroscopy scan, a Positron Emission Tomography scan, a vascular visualization, a histological image, a confocal microscope, a 3D ultrasound and an ultrasound.
As such, one of artisan skilled in the art would be prompted to combine the features of claims 1-2 of the ’95 patent to meet the features cited in claim 1 of the instant application, including defining the primary Study to encompassing a first image type. Claims 1-2, in combination, is an obvious variant thereof of the features cited claim 1 of the instant application. Such a combination would yield the same end results of sending instructions from a server digital data processor to a client to display the list of secondary studies based on the Display Protocol, on a display of a client device, without departing from the scope of the invention of the instant application.
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the ’95 patent.  Thus, the granting of the current application would infringe with the claimed invention of the ’95 patent. 
	Claim 10 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over combined claims 6-7 of the ’95 patent. See instant application’s claim 1 rejections above for reasons of obviousness.
Claim 20 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-17 of the ’95 patent. 
6.	Claims 1, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, and 13-15 respectively, of U.S. Patent No. 10373368, hereinafter the 68 patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1, and 20 which are not explicitly recited in claims 1-3, and 13-15, respectively, of the ’68 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, claim 1 of the ’68 patent recite all the features and steps found in claim 1 of the instant application including the server digital data processor in communication with a client; the reception of a primary Study of a patient selected from a plurality of studies; the execution of a render server program that: identify a list of a plurality of secondary studies based on one or more Study Selection Rules; identify a Display Protocol based on one or more Protocol Selection Rules. 
Claim 1 of the ’68 patent is not specific as to the primary Study comprises a first image type; and to sending instructions from the server digital data processor to the client for displaying of the list based on the Display Protocol. However, the ’68 patent’s claims 1-3 teach displaying the plurality of secondary studies selected from the list based on the Display Protocol (patent’s claim 1); where the step of displaying is carried out on a client display device (68 patent’s claim 2); the plurality of secondary studies are based on parameters from the primary study (68 patent’s claim 1); and that a study from the plurality of secondary studies displayed is a 2D image (claim 3 of 68 patent).
As such, one of artisan skilled in the art would be prompted to combine the features of claims 1-3 of the ’68 patent to meet the features cited in claim 1 of the instant application. Claims 1-3, in combination, is an obvious variant thereof of the features cited claim 1 of the instant application. Such a combination would yield the same end results of sending instructions from a server digital data processor to a client to display the list of secondary studies based on the Display Protocol, on a display of a client device, without departing from the scope of the invention of the instant application.
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the ’55 patent.  Thus, the granting of the current application would infringe with the claimed invention of the ’55 patent. 
Claim 20 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-15 of the ’68 patent. 
Allowable Subject Matter
7.	Claims 1-20 would be allowed upon the filing of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections, because the prior art of record do not appear to teach a render server program executed on the server digital data processor comprising: (i) a step for identifying a list of a plurality of secondary studies based on one or more Study Selection Rules; (ii) a step for identifying a Display Protocol based on one or more Protocol Selection Rules; and (c) sending instructions from the server digital data processor to the client for displaying of the list based on the Display Protocol.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kariathungal et al. (US 20080166070) discloses a method for adapting a hanging protocol employed to present a plurality of images for a diagnostic examination of a patient anatomy featured in the images. A change in hanging protocol can include an alteration of one or more display rules or order of display rules in the hanging protocol. See paragraphs 10-11, 25-28 and 34. 
Magsig et al. (US 20080123917) discloses a means that enables a user to signify the completion of an imaging study based upon rules configured by said user. See paragraphs 5, and 18-20.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer can be reached on 571-272-7729.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/02/2022